Campbell, C. J.,
delivered the opinion of the court.
The court erred in giving the instruction for the plaintiff1 below and refusing one asked by the defendant.
The grantor in the deed of trust was not entitled to recover of the trustee the excess in the proceeds of the sale of the land over what was necessary to pay the installments due when the sale was made. The trust-deed was a security for the debt evidenced by three promissory notes payable at different times. It provided for a sale upon default as to any of the notes, and that “ any surplus” should be returned to the grantor. It was the duty of the trustee-selling to apply the proceeds of the sale to the payment of the debt secured — the whole debt, and not merely the part due.
The “ surplus ” meant by the instrument was an excess over the debt of five hundred dollars and interest, and as the sale did not produce a surplus in this sense, the grantor had no claim on the trustee. Olcott v. Bynum, 17 Wallace 44; McLean, v. Presby, 56 Ala. 211 ; Hufford v. Gottberg, 54 Mo. 271 ; 2 Jones on Mortgages, § 1937.
The surrender of the notes by the payee and beneficiary in the-deed of trust, who had purchased the land at the sale by the trustee, did not give the grantor in the deed of trust a right of action for the money in excess of the sum required to pay the two notes overdue. The beneficiary had bought the land and received a conveyance of title. He had not paid any money to the trustee, but as his bid was less than the debt secured by the deed of trust, he yielded to the request of the debtor to surrender the notes, treating them *209as extinguished by his purchase of the whole property conveyed for their security. He had no thought of conferring on the maker of the notes the right to assert any claim by virtue of the notes, and he did not. The plaintiff below has no right to recover on the facts presented by this record.

Reversed and remanded.